19 F.3d 23
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.INTERNATIONAL UNION, UNITED AUTOMOBILE, AEROSPACE ANDAGRICULTURE IMPLEMENT WORKERS OF AMERICA (UAW),Local 710 and Dallas Brown and BobMcCoy, Appellants,v.PACCAR, INC. d/b/a Kenworth Motor Truck Company, Appellee.
No. 93-2687.
United States Court of Appeals,Eighth Circuit.
Submitted:  January 10, 1994.Filed:  March 8, 1994.

Before RICHARD S. ARNOLD, Chief Judge, HANSEN, Circuit Judge, and STOHR, District Judge.*
PER CURIAM.


1
Local 710 of the International Union, United Automobile, Aerospace and Agricultural Implement Workers of America (UAW), representing union members at a facility owned by Paccar, Inc.  (Paccar), in Kansas City, Missouri, and two union members, Dallas Brown and Bob McCoy, appeal the judgment of the district court1 granting summary judgment in favor of Paccar.  After Paccar closed its Kenworth Motor Truck Company in Kansas City, Missouri, the UAW, Brown, and McCoy filed suit against Paccar alleging an age discrimination claim under 29 U.S.C. section 623, and a claim under section 510 of the Employment Retirement Income Security Act (ERISA), 29 U.S.C. Sec. 1140.  The district court found that the age discrimination claim was barred by the statute of limitations and that the plaintiffs did not establish a prima facie violation under section 510 of ERISA.


2
Finding no error of fact or law, we affirm for the reasons stated by the district court.  See 8th Cir.  R. 47B.



*
 The HONORABLE DONALD J. STOHR, United States District Judge for the Eastern District of Missouri, sitting by designation


1
 The Honorable Joseph E. Stevens, Jr., Chief Judge, United States District Court for the Western District of Missouri